Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on October 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,342,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 12, none of the prior art of record, alone or in combination, discloses a prosthetic knit comprising, inter alia: at least a first monofilament yarn of biocompatible polymer material defining first and second opposite faces, the first face including barbs substantially perpendicular to a plane of the first face and the second face including openings, wherein the openings and the barbs are distributed such that when the knit is rolled upon itself at least some of the barbs present on the first face are caused to be trapped within some of the openings on the second face, and wherein, when the knit is unrolled, the trapped barbs will be released from the openings of the second face by applying a maximum force of 3.54±0.85 N.
With respect to base claim 21, none of the prior art of record, alone or in combination, discloses a method for hernia repair comprising, inter alia, rolling a prosthetic knit up on itself, the knit including at least a first monofilament yarn of 
With respect to claim 29, none of the prior art of record, alone or in combination, discloses a prosthetic knit comprising, inter alia: at least a first monofilament yarn of biocompatible polymer material defining first and second opposite faces, the first face including barbs substantially perpendicular to a plane of the first face and the second face including openings, wherein the openings and the barbs are distributed such that when the knit is rolled upon itself at least some of the barbs present on the first face are caused to be trapped within some of the openings on the second face, and wherein, when the knit is unrolled, the trapped barbs will be released from the openings of the second face by applying an average force of 1.13±0.33 N.
For comparison to the present invention, prior-art reference Thomas et al. (U.S. Pat. App. Pub. 2013/0172915), for example, discloses a prosthetic knit and a method with the prosthetic knit, the knit comprising, inter alia, at least a first monofilament yarn of biocompatible polymer material defining first and second opposite faces, at least the second face including openings, and the first face including barbs protruding substantially perpendicular to a plane of the first face. However, Thomas et al. do not disclose that the openings and the barbs are distributed such that when the knit is rolled 
Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of July 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771